El Juez Asociado Señou Todd, Je.,
emitió la opinión del tribunal.
En los casos de antos el Tribunal de Apelación de Con-tribuciones de Puerto Rico dictó decisión el 30 de abril de 1942 declarándose sin jurisdicción y en su consecuencia “con-firmando las deficiencias notificadas por el Tesorero de Puerto Rico”, y dictó una orden el l9 de mayo de 1942 dirigida al Tesorero de Puerto Rico ordenándole “que imponga la con-tribución de conformidad con los términos de la referida deci-sión”.
El 29 de mayo de 1942 Guillermo E. González radicó en esta Corte Suprema tres escritos de apelación contra la de-cisión dictada por el Tribunal de Apelación de Contribucio-nes en cada caso, y expedimos los autos de certiorari solici-tados. El Tesorero de Puerto Rico radicó mociones solici-tando la desestimación de estos recursos alegando que esta corte carece de jurisdicción, 1. porque la apelación mediante certiorari no es el remedio apropiado, y 2. porque el peticio-nario no ha pagado la contribución según lo requiere la sec-ción 76(a) de la Ley de Contribuciones sobre Ingresos (Núm. 74 de 1925, pág. 401) según quedó enmendada por la Ley núm. 23 de 21 de noviembre de 1941 ((2) pág. 73). Cele-brada la vista oímos a las partes y los casos quedaron so-metidos.
La primera cuestión jurisdiccional levantada por el Tesorero ya ha sido resuelta en su contra por esta corte en el caso de Mayagüez, Sugar Company, Inc. v. Tribunal de Apelación de Contribuciones, ante, pág. 753.
Pasemos a considerar el segundo motivo.
 El artículo 5 de la Ley creando el Tribunal de Ape-lación de Contribuciones (Ley núm. 172, aprobada en mayo *90313 de 1941, pág. 1039), dispone que las decisiones de dicho tribunal serán finales pero “la parte perjudicada podrá, den-tro de los 30 días después de haberse rendido la decisión, apelar de la misma para ante el Tribunal Supremo mediante una solicitud de certiorari para revisar los procedimientos”.
La sección 57(5) de la Ley de Contribuciones sobre In-gresos, según quedó enmendada por la Ley núm. 23 aprobada el 21 de noviembre de 1941, dispone, en parte, lo siguiente:
. Cuando habiéndose recurrido para ante el Tribunal de Ape-lación de Contribuciones de Puerto Rico en la forma dispuesta por esta Ley, dicho tribunal determinare que existe una deficiencia, la cantidad determinada por el Tribunal será impuesta por el Tesorero con intereses a razón del seis (6) por ciento anual desde la fecha prescrita para el pago del primer plazo de la contribución, y deberá ser totalmente satisfecha por el contribuyente a requerimiento del Tesorero.” (Bastardillas nuestras.)
Y la sección 76(a) en lo pertinente dispone:
‘‘Seecmn 76(a). — Cuando un contribuyente no estuviere conforme con la deficiencia o parte de la deficiencia determinada por él Tribunal de Apelación de Contribuciones de Puerto Pico de acuerdo con la sección 57(b) de esta Ley, estará, no obstante, obligado a pagarla' totalmente, y si deseare apelar para ante la Corte Suprema de Puerto Rico en la forma dispuesta por ley, al efectuar el pago protestará la parte de la deficiencia con la cual no estuviere conforme y pedirá al colector o funcionario recaudador que consigne su protesta al dorso del recibo ele pago, indicando específicamente la parte de la contribución que se paga bajo protesta, y tal recibo o copia certifi-cada del mismo deberán formar parte de su escrito de apelación para ante la Corte ¡Suprema, requisito sin el cual no tendrá jurisdicción dicha corte. ...” (Bastardillas nuestras.)
El peticionario en estos casos alega en sns peticiones que “el Tesorero hasta esta fecha no ha impuesto contribución alguna ni ha cumplido con las disposiciones del Reglamento del Tribunal de Apelación de Contribuciones en cuanto a la forma de imponer dicha contribución, por cuyas razones el peticionario no ha podido ni puede pagar contribución alguna *904bajo protesta, según lo requiere el artículo 76 de la Ley de Contribuciones sobre ingresos, según enmendado por la sec-ción 9 de la Ley núm. 23, de noviembre 21, 1941.”
Como hemos dicho antes, del récord enviado por el tribunal recnrrido, lo único qne aparece es qne en la decisión dic-tada el 30 de abril se confirmó la deficiencia iinpnesta por el Tesorero, y qne el día Io. de mayo se ordenó a dicho funcio-nario qne impusiera la contribución.
Ahora bien, al Tribunal de Apelación de Contribuciones se le concedió por la sección 3 de la Ley núm. 172, supra, la facultad de promulgar reglas de procedimiento, y al'final de dicha sección se dispone que: “Después de presentada dicha querella los procedimientos subsiguientes incluso la práctica de la prueba que fuere necesaria para alcanzar una resolu-ción, lo determinará el tribunal en sus reglas de procedimien-tos”. Al efecto, dicho tribunal aprobó el 27 de octubre de 1941 unas Reglas de Práctica y entre ellas las reglas 42 y 43, que expresamente disponen lo siguiente:
“Regla No. 42. — Decisiones. Terminada la práctica de la prueba y listo el caso para estudio por el Tribunal se tramitará el mismo hasta su decisión de conformidad con el reglamento interior del Tribunal. Toda decisión constará de las siguientes partes:
“(a) Opinión emitida por el ponente con la aprobación de los miembros concurrentes y la constancia de cualquier miembro disi-dente, ausente o inhibido;
“(6) Opinión disidente si la hubiere;
“ (c) Orden del Presidente basada en la opinión del Tribunal que la acompaña de acuerdo con los apartados (a) y (b);
“.(d) Cómputo de la contribución, deficiencia o responsabilidad que se archivará con la decisión del caso de acuerdo con la Regla Núm. 43.
“Toda orden del Presidente envolviendo una decisión del tribunal será dirigida al Tesorero de Puerto Rico y notificada al ape-lante, en el sentido de que la contribución, deficiencia o responsa-bilidad sea, calculada, fijada e impuesta de .conformidad con la de-cisión del tribunal.” (Bastardillas nuestras.)
“Regla 43. — Computación de la ContRibución, Deficiencia o Responsabilidad. — Al decidirse cada caso por el Tribunal, la decisión *905se registrará por el Secretario al notificar las partes. El Tesorero de Puerto Rico computará la contribución haciendo la imposición de la deficiencia o responsabilidad de acuerdo con la decisión del Tribunal radicando en la Secretaría el original y seis copias de dicho cóm-puto o imposición, certificando que ha notificado dicho cómputo o imposición al apelante en la misma fecha. El Secretario dejará pen-diente de registrar dicho cómputo' durante diez (10) días a contar de la fecha de dicho documento y si durante ese término el apelante no radicare oposición al cómputo o imposición, -el Secretario registrará dicho cómputo y lo archivará como parte dp la decisión del Tribunal de acuerdo con la Regla Núm. 42.
“Las partes podrán estipular el cómputo de la imposición de la contribución, deficiencia o responsabilidad de acuerdo con ■ la deci-sión del Tribunal y en tal caso el Secretario podrá registrar en seguida dicho cómputo como parte de la decisión. En el caso en que se radicare oposición al cómputo de la imposición de la contribución, deficiencia o responsabilidad por el Tesorero de Puerto Rico, el tribunal fijará una vista para oír a las partes y en tal caso el tribunal directamente computará la contribución, deficiencia o respon-sabilidad.
“En los casos en que se objete el cómputo del Tesorero de Puerto Rico, la moción de objeción contendrá, además del señalamiento de errores del Tesorero de Puerto Rico, una proposición de cómputo.
“En la determinación del cómputo, en su discusión si fuere ne-cesario y la decisión del mismo no se podrán admitir ni considerar nuevos hechos ajenos a la controversia ya resuelta.” (Bastardillas nuestras.)
De acuerdo con lo que el propio Tribunal de Apelación de Contribuciones ha determinado que constituye una deci-sión del referido tribunal, encontramos que en los casos de autos al momento de interponerse los presentes recursos la decisión de dicho tribunal estaba incompleta, ya que no se había cumplido con el apartado “(d)” de la Regla 42, y no contenía el cómputo de la contribución, deficiencia o respon-sabilidad que debía archivarse con la decisión del caso de acuerdo con la Regla 43. Nada hay en los autos enviados por el tribunal recurrido que demuestre que se ha cumplido con el trámite que se especifica en la Regla 43, supra, y siendo ello así, somos de opinión que las apelaciones en estos' tres *906casos han sido radicadas ante esta Corte Suprema prematu-ramente, toda vez que a la fecha de su interposición no exis-tía aún una decisión final y completa del Tribunal de Ape-lación de Contribuciones que pudiera ser objeto de revisión por esta corte.
Al disponer la sección 57(b), supra, que si el Tribunal de Apelación de Contribuciones determinare que existe una deficiencia la cantidad determinada será impuesta por el Tesorero, claramente significa que en la decisión que dicte dicho tribunal debe incluirse expresamente el montante de la deficiencia para que así el contribuyente pueda saber cuál es la cantidad exacta que tiene que pagar bajo pr'otesta de acuerdo con la sección 76(a), supra, para perfeccionar su apelación para ante esta Corte Suprema.. Los treinta días que se conceden al contribuyente para apelar de la decisión del Tribunal de. Apelación de Contribuciones por la sección 5 de la Ley núm. 172, supra, no pueden empezarse a con-tar hasta que exista una decisión completa y final y que con-tenga todo lo que la ley y las reglas del tribunal exigen. Que sólo puede apelarse de una decisión que tenga el carácter de final, ío dice el propio estatuto, sección 5, Ley núm. 172, supra.

Somos de opinión que los recursos deben desestimarse por prematuros, sin perjuicio de que el peticionario los pueda presentar de nuevo, si desea, cuando se haya dictado deci-sión final por el tribunal recurrido.